           Case 2:18-cr-00390-RFB-BNW Document 141 Filed 09/02/20 Page 1 of 5


 1
      TODD M. LEVENTHAL, ESQ
 2   Leventhal and Associates, PLLC
     Nevada Bar No. 8543
 3   California Bar No. 223577
     626 South Third Street
 4   Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
 5   leventhalandassociates@gmail.com
     Attorney for Vang Tran
 6
                             UNITED STATES DISTRICT COURT
 7                                DISTRICT OF NEVADA
 8

 9   THE UNITED STATES OF AMERICA,                        Case no.: 2:18-cr-00390-RFB-BNW-1

10                                 Plaintiff,
                    vs.
11
                                                          STIPULATION TO CONTINUE
12
     VAN TRAN,                                            SENTENCING
13
                                   Defendant.             (First request)
14

15
            IT IS HEREBY STIPULATED AND AGREED by and between Nicholas A. Trutanich,
16
     United States Attorney, through Allison Reese, Assistant United States Attorney, and Defendant,
17
     Vang Tran by and through his counsel, Todd M. Leventhal, that the Sentencing currently
18
     scheduled for September 14, 2020 at 10:30 a.m, 2019 be continued and set for a date and time
19
     convenient for the court but not sooner than sixty (60) days.
20
            This Stipulation is entered into for the following reasons
21
         1. Counsel, Todd M Leventhal, Esq., will be out of jurisdiction on a personal matter until
22
            the end of September 2020.
23
         2. The parties agree to the continuance.
24
         3. Defendant Vang Tran is in custody and does not object to the continuance.


                                                      1
          Case 2:18-cr-00390-RFB-BNW Document 141 Filed 09/02/20 Page 2 of 5


 1
        4. This is the First request for a continuance of the Sentencing date.
 2
        5. The additional time for Sentencing requested herein is not sought for purposes of delay,
 3
           but merely to allow counsel for the defendant sufficient time to effectively and thoroughly
 4
           research, prepare for Sentencing.
 5
        6. Additionally, denial of this request for continuance could result in a miscarriage of justice.
 6
           The additional time requested by this Stipulation is excludable in computing the time
 7
           within which the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C.
 8
           § 3161(h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv), as
 9
           well as § 3161(h)(1)(D).
10
        DATED this 2nd day of September 2020
11
        Respectfully submitted by: Todd M. Leventhal, Esq.
12

13   /s/ Todd M. Leventhal                                        /s/ Allison Reese
     TODD M. LEVENTHAL                                            ALLISON REESE
14   Counsel for Defendant                                        Assistant U.S. Attorney
     Vang Tran                                                    Counsel for Plaintiff
15

16

17

18

19

20

21

22

23

24


                                                     2
           Case 2:18-cr-00390-RFB-BNW Document 141 Filed 09/02/20 Page 3 of 5


 1
     TODD M. LEVENTHAL, ESQ
 2   Leventhal and Associates, PLLC
     Nevada Bar No. 8543
 3   California Bar No. 223577
     626 South Third Street
 4   Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
 5   leventhalandassociates@gmail.com
     Attorney for Vang Tran
 6

 7                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 8

 9
     THE UNITED STATES OF AMERICA,                        Case no.: 2:18-cr-00390-RFB-BNW-1
10
                                   Plaintiff,
11
                    vs.
12                                                        STIPULATION TO CONTINUE
13   VANG TRAN.                                           SENTENCING

14                                 Defendant.             (First request)

15
                                          FINDINGS OF FACT
16
            Based on the Stipulation of counsel, and good cause appearing, the Court finds that:
17
         1. Counsel, Todd M Leventhal, Esq., will be out of jurisdiction on a personal matter until
18
            the end of September 2020.
19
         2. The parties agree to the continuance.
20
         3. Defendant Vang Tran is in custody and does not object to the continuance.
21
         4. This is the First request for a continuance of the Sentencing date.
22

23

24


                                                      3
           Case 2:18-cr-00390-RFB-BNW Document 141 Filed 09/02/20 Page 4 of 5


 1
         5. The additional time for Sentencing requested herein is not sought for purposes of delay,
 2
               but merely to allow counsel for the defendant sufficient time to effectively and thoroughly
 3
               research, prepare for Sentencing.
 4
         6. Additionally, denial of this request for continuance could result in a miscarriage of justice.
 5
               The additional time requested by this Stipulation is excludable in computing the time
 6
               within which the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C.
 7
               § 3161(h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv), as
 8
               well as § 3161(h)(1)(D).
 9
                                          CONCLUSIONS OF LAW
10
               The ends of justice served by granting said continuance outweigh the best interest of the
11
     public and the defendants in a speedy trial, since the failure to grant said continuance would be
12
     likely to result in creating unnecessary risk to the court, its staff, the parties, their counsel and the
13
     public.
14
               The continuance sought herein is excludable in computing the time within which the trial
15
        must commence pursuant to the Speedy Trial Act, 18 U.S.C., Section 3161(h)(7)(A), when
16
     considering the factors set forth under 18 U.S.C., Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
17
                                                    ORDER
18
               IT IS HEREBY ORDERED that the Sentencing currently scheduled for September 14 at
19
                                    November 17
     10:30 a.m. be continued to _______________________,                      11:00 AM in Las
                                                         2020, at the hour of_________
20
                       7C
     Vegas Courtroom__________.
21

22
                                                             ____________________________________
23                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
24


                                                         2
           Case 2:18-cr-00390-RFB-BNW Document 141 Filed 09/02/20 Page 5 of 5


 1

 2

 3                                    CERTIFICATE OF SERVICE

 4       I hereby certify that on the 2nd day of September 2020 a true and correct copy of the,

 5   STIPULATION AND ORDER TO CONTINUE SENTENTCING was filed through the

 6   CM/ECF filing system and was electronically served to the following registered addresses on file

 7   for this instant case.

 8

 9                                                  /s/ Todd M. Leventhal
                                                  TODD M. LEVENTHAL, ESQ.
10                                                LEVENTHAL & ASSOCIATES, PLLC.

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                      3
